Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1-20, due to the lack of description in the specification, it is unclear what exactly constitutes the claimed opto-electronic sensor.  Applicant discloses that various different type of sensors can be used for the claimed opto-electronic sensor.  More particularly, the applicant’s specification discloses in paragraph 19 that “the opto-electronic sensor may be an infrared temperature sensor, a camera, a LiDAR, a light fidelity (LIFi) sensor, or combinations thereof” (emphasis added).  In view of this statement, the claimed opto-electronic sensor can be a camera, for example, and it is well known in the art that such a camera would comprise a protective housing surrounding a sensing element.  However, applicant argues in page 7 of the amendment filed on 9/27/2021 that “the claimed opto-electronic sensor is not necessarily limited to a single sensing element, the sensing element is not covered by a protective housing or covering”.  In view of this statement, it appears that applicant argues, while the claimed opto-electronic sensor comprises a plurality of elements including a sensing element, the claimed opto-electronic sensor does not have a protecting housing surrounding a sensing element.  First, is should be noted that the applicant’s specification dose not describe any details regarding an inside of the claimed opto-electronic sensor (117 in Fig.1A).  Only description disclosed regarding the sensor (117) is that any suitable type of sensor (as stated above, i.e. a camera) can be utilized as the claimed opto-electronic sensor.  It appears that the disclosed sensors (paragraphs 19) comprises a housing surrounding a sensing element or an element (i.e. a layer) in front of a sensing surface of a sensing element.  Second, if the claimed opto-electronic sensor does not have a protective covering or housing, then a surface of a sensing element will be exposed to external environment which increases a possibility of accumulating dirt or moisture on the surface of the sensing element resulting in reducing the sensitivity of the claimed opto-electronic sensor.  Thus, it is perfectly valid to assume that the applicant’s disclosed sensors (paragraph 19) comprises a protective element covering a sensing element. 
As stated above, due to the lack of description in the specification, it is unclear what constitutes the claimed opto-electronic sensor, and it appears that there is inconsistency between the specification and claims regarding the claimed opto-electronic sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (DE102011013975) in view of Yajima et al (US 4,898,035).
Regarding claims 1 and 20, as far as the claim is understood, while Bett et al shows in Fig.1 the provision of an open housing for an optical sensor (paragraphs 9 and 26; an opto-electronic sensor of Bett comprises the elements of 5, 11, 16, 20 and 22), it does not discloses the use of the recited male insert and female insert.  However, Yajima et al discloses in Figs.1 and 2 that there is provided a female insert (22) and a male insert (16), wherein the male insert has a flange (18) used to provide a fluid tight seal as well as a stem (12) and a central opening is provided as can be seen from the figure in which a sensor is positioned.  It would have been obvious to one of ordinary skill in the art to utilize the teachings of Yajima in the device of Bett in view of the desire to effectively provide a watertight seal of the mount.
Regarding claim 2, depending on the needs of particular application, it would have been obvious to one of ordinary skill in the art to couple the flange to the outside of the wall in view of providing a fluid tight connection to the sidewall.
Regarding claims 3-4, the limitations therein are disclosed in Bett et al (Fig.1) in view of Yajima et al (Figs.1 and 2).
Regarding claims 7-8, the specific configuration utilized to arrange an opto-electronic sensor would have been an obvious design choice to one of ordinary skill in the art depending on the desire of the designer’s preference and involving only routine skill in the art.
Regarding claims 9-11, it is well known in the art to seal all parts that are considered necessary to achieve the desired fluid tight results and the specific scheme and the specific configuration utilized for sealing constructions would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 12, the specific type of an opto-electronic sensor utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application.

Claims 1-5, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher Jr. et al (US 2011/0162165) in view of Benton (US 6,448,573).
Regarding claims 1 and 20, as far as the claim is understood, while Schumacher discloses (Figs.1-4) the provision of an enclosure (12), a male insert (28) and a female insert (30), wherein its structure is used to store various contents, such as fuel, it does not disclose the use of an opto-electronic sensor.  However, Benton discloses the use of an opto-electronic sensor (Fig.4; Benton discloses the claimed opto-electronic sensor 16, 20) for detecting a level of fuel is well known in the art and it would have been obvious to one of ordinary skill in the art to recognize that the teaching of Benton would be applicable to the device of Schumacher in view of the desire to detect a level of fuel resulting in adding an ability of indicating when the fuel has reached a predetermined level.
Regarding claim 2, the limitation therein is shown in Fig.1 of Schumacher et al.
Regarding claims 3-4, the limitations therein are disclosed in Schumacher et al (Figs.1-4) in view of Benton (Fig.1).
Regarding claim 5, the limitation therein is shown in Fig.4 of Schumacher et al.
Regarding claims 7-8, the specific configuration utilized to arrange an opto-electronic sensor would have been an obvious design choice to one of ordinary skill in the art depending on the desire of the designer’s preference and involving only routine skill in the art.
Regarding claims 9 and 11, the limitation therein is disclosed in paragraph 13 of Schumacher et al.
Regarding claims 10 and 12, the specific type of sealing and an opto-electronic sensor utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (DE102011013975) in view of Yajima et al (US 4,898,035), and further in view of Schumacher Jr. et al (US 2011/0162165).
Regarding claim 5, although Bett et al in view of Yajima et al does not disclose the use of threads, such use is well known in the art as disclosed by Schumacher et al (Fig.4) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Schumacher et al in the device of Bett et al and Yajima in view of the desire to effectively provide the coupling of the male insert and the female insert.

Allowable Subject Matter
Claims 6 and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art fails to disclose or make obvious a measurement system comprising, in addition to the other recited features of the claim, the features of the central opening of the male insert comprises a tapered segment, and wherein a width of the central opening at the flange is equal or substantially equal to a width of a sensor observation zone of the opto-electronic sensor at the flange.  Regarding claims 13-19, the prior art fails to disclose or make obvious a measurement system comprising, in addition to the other recited features of the claim, the details and functions of an enclosure, a male insert, a compression nut and an opto-electronic sensor in the manner recited in claim 13.

Applicant's arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
First, it should be noted that claims 1, 6, 13 and 20 are rejected under 35 U.S.C. 112 1st paragraph because the claimed subject matter was not described in the specification (as explained in the 112 rejection above).  Thus, applicant’s arguments regarding the claimed subject matter which was rejected under 35 U.S.C. 112 are not persuasive.  Second, applicant discloses that the claimed opto-electronic sensor may be any suitable type of sensor, such as an infrared temperature sensor, a camera, a LiDAR, a light fidelity (LIFi) sensor, which does not exclude the possibility of utilizing a protective element or housing.  Thus, it appears that the opto-electronic sensor of Bett or Benton discloses the applicant’s broadly recited claim limitation and it should be noted that the examiner’s interpretation (with the consideration of the above 112 matter) is well within their right to use the broadest most reasonable interpretation.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878